The opinion of the court was delivered by
Horton, C. J.:
The contention is, that the verdict is contrary to the testimony, and that the trial court failed to instruct the jury fully upon the issuable facts. The services stated in the account were rendered prior to March, 1889. A receipt in full from Jewett & Langworthy was introduced by Mrs. Werner, dated the 5th of March, 1889, and it is insisted that this receipt indicates that there was a final settlement between the parties upon that date, and therefore that Jewett & Langworthy were not entitled to recover anything on the 15th of July, 1889, when they commenced their action before the justice of the peace. The receipt may be fairly construed as referring only to the services rendered in the cases therein mentioned — none others. This action did not include the services in the account receipted.
*532It is further insisted, that the testimony .shows that Mrs. Werner paid $600 to Jewett & Lang worthy before the commencement of this action, in full settlement of all their services, including those charged in their account of December 24, 1888. There is testimony in the record tending to show that fines and costs to the amount of $2,695 had been assessed against a building in the city of Wichita, owned by Mrs. Werner, on account of the unlawful sales of intoxicating liquors therein; that the building was worth about $9,000, and that Jewett & Langworthy, as her attorneys, compromised and settled the claim against the building for $600. The check was made payable to A. B. Wright, the clerk of the district court. If this check was used only to cempromise the judgment and fines, then it was not applied to pay the services sued for. It is very evident from the testimony that Jewett & Langworthy rendered Mrs. Werner valuable services in compromising or settling the heavy claim against the building, and that they were entitled to pay for the same. We do not think it can be said, considering all of the evidence, that they were paid for the services from the $600 check. Therefore, upon the whole record, there was evidence to sustain the verdict of the jury.
The complaint concerning the instructions is unavailing; they were not excepted to, and no other instructions were requested. The judgment will be affirmed.
All the Justices concurring.